In an action to recover damages for conscious pain and suffering and for wrongful death, following a collision between a passenger automobile, owned and operated by plaintiff’s intestate, and a bus, owned by the corporate defendant and operated by the individual defendant, the jury rendered a verdict in favor of plaintiff for $30,000. Defendants appeal from the judgment entered thereon. Judgment reversed on the law, with costs, and complaint dismissed, with costs. A new trial would not be granted on the facts nor because of any of the claimed trial errors. No view of the evidence establishes a prima facie case of negligence by defendants causally connected with the collision. The evidence establishes that at all relevant times the bus was traveling in its proper lane on the roadway. There is no evidence that the plaintiff’s intestate was confronted with an emergent situation, as a result of which he drove his car into the lane in which the bus was traveling. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.